DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-4, 7 and 8 are pending and presented for examination. Claims 1 and 7 were amended and claims 5 and 9 were cancelled via the instant amendment dated 20 January 2021 which is acknowledged and entered.

Response to Arguments
Applicant’s remarks dated 21 January 2021 (hereinafter, “Remarks at __”) are acknowledged and entered.
The rejection of claims 1-6 and 8 under 35 U.S.C. 103 over Wang (with Jung as an evidentiary reference) is WITHDRAWN.
The traversal is that in Wang “. . . first makes a fiber, and then immerse the fiber in the GO solution.” (Remarks at 5). This is persuasive as the instant claim requires a CNT/GO solution which is then formed into a fiber, not forming a CNT fiber and adding GO thereto.

The dependent rejection of claims 5-7 under 35 U.S.C. 103 over Wang and Jun in further view of Chen is WITHDRAWN as the base rejection was. Furthermore, Chen as applicants point out in Remarks at 6, air dries just dispersed nanotubes, not a CNT/GO fiber.



The rejection of claim 9 under 35 U.S.C. 102(a)(1) over Lyu is WITHDRAWN as the claim was cancelled.

The rejection of claims 1-6 and 8 under 35 U.S.C. 102(a0(1) over Meng is WITHDRAWN.
The traversal is that Meng discloses “immersing a CNT fiber in a GO solution (“Remarks at 7, emphasis added) which is persuasive as this differs that instantly claimed.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub No. 20190040550 to Han et al. (hereinafter, “Han at __”) in view of Jung. Han is available as prior art under 35 U.S.C. 102(a)(2) as it was effectively filed on 11 June 2016.
Regarding claims 1 and 7, Han discloses a method of manufacturing a fiber (Han at “Abstract”) comprising:
Obtaining CNT aggregates (Han at [0152]);
Contacting the CNT aggregates with graphene oxide (Han at [0152]) in a solution;
Forming the carbon nanotube aggregates in contact with the graphene oxide into a fiber (CNT/GO fiber, Han at [0152]); and

However, Han does not expressly state producing the CNTs via CVD of a carbon source and catalyst activator.
Jung in a method of forming CNTs via CVD disclose usage of a catalyst and catalyst activator (thiophene; Jung at 1051 L col).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Han in view of the CVD process of Jung. The teaching or suggested motivation in doing so being lower catalyst impurity content in the CNTs (Jung at 1053 L col).
As to claim 2, as spinning is utilized the CNTs are considered to ‘pass’ through the GO solution ([0002]).
Turning to claim 4, 5000 mg/L is the GO concentration (Han at “Fig. 23”).
Concerning claim 8, Jung discloses ethanol, ferroceone, and thiophene are heated above their decomposition temperatures which results in gas production and then a reaction between the two forms the CNT aggregates (Jung at 1051 L col and “Fig. 3”).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Claims 1, 2, 4 and 8 are rejected. Claims 3 and 7 are objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848.  The examiner can normally be reached on Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD M. RUMP
Primary Examiner
Art Unit 1736



/RICHARD M RUMP/               Primary Examiner, Art Unit 1796